'' George, J.,
dissenting. The usual and necessary cost of administering the estate, including commissions and the cost of the administrator’s bond, should have been charged to the distributive share or legacy of T. L. Thomason. Effect is to be given to the •intention of the testator as disclosed by the whole will; and the testator, in appointing T. L. Thomason as his executor, provided that the executor “pay all expenses of winding up this estate out of his share bequeathed to him, including probating, advertising, and all expenses that may arise.” The executor was relieved of the duty of making bond and filing annual returns, but the executor named died. His death did not affect the interest of the other legatees. By the plain language of the will the testator intended that they be given designated portions of the estate, *211freed from all necessary expenses of administering the estate. The testator may not have contemplated that the executor named would die before the winding up of the estate; but in any event he intended to give to the other legatees named a designated portion of the estate, and the portion given to these legatees should not have been diminished by the usual and necessary cost of administering the estate. For these reasons, and to the extent indicated, I do not agree with the opinion of the majority.